Title: From Alexander Hamilton to Nathaniel Leonard, 17 April 1799
From: Hamilton, Alexander
To: Leonard, Nathaniel


          
            Sir
            New York April 17. 1799
          
          Inclosed is a letter containing as the Secy of War informs me 2875 Dollars on account of pay bounties &c.
          This will no doubt enable you to proceed to Albany with your detachment where the Contractor’s Agent is directed to provide the means of conveying you to this City by Water.
          I have also directed that the Cloathing for your detachment be forwarded to the same person who will deliver to you the requisite supply.
          Lt. Yates the bearer of this letter is directed to accompany your detachment till its arrival at this place as it is presumed you must stand in need of the aid of another Officer.
          Previous to the march You will muster your men with the aid of Lt Yates who with yourself will certify the Muster Roll which is to be transmitted to me.
          With consideration I am Sir Your Obed Servant
          Lt N Leonard Windsor vermont
        